Citation Nr: 0705031	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  02-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for ulcers of the 
mouth, back, chest, and groin, to include as secondary to 
folliculitis.  

2.  Entitlement to service connection for sleep apnea to 
include as secondary to antral fistula.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a gastrointestinal 
disorder.  

5.  Entitlement to an increased (compensable) rating for 
status post closure of left antral fistula.  

6.  Entitlement to an increased rating for folliculitis of 
the face, currently rated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In a November 2001 rating decision, the RO denied 
the service connection issues on appeal and in a September 
2003 rating decision, the RO denied the increased ratings on 
appeal.  In December 2006, the veteran testified at a Travel 
Board hearing before the undersigned.  


FINDINGS OF FACT

1.  Ulcers of the mouth and groin, diagnosed as aphthous 
stomatitis; rash of the groin, diagnosed as candidal rash and 
dermatitis; rash of the chest, diagnosed as dermatitis and 
tinea versicolor; and rash of the back, diagnosed as 
dermatitis or classified as a rash, are not due to disease or 
injury during service and are not related to service-
connected folliculitis.

2.  Sleep apnea is not due to disease or injury during 
service and is not related to service-connected antral 
fistula.

3.  The veteran did not have any foreign service to include 
service in Vietnam.

4.  Diabetes mellitus, Type II, was not manifest during 
service, within one year of separation, and is not 
attributable to service.

5.  A gastrointestinal disability to include gastro-
esophageal reflux disease (GERD) is not attributable to 
service.  

6.  The veteran's status post closure of left antral fistula 
results in halitosis; during periods of flare-ups 4-5 times 
per year, the veteran also has sinus complaints including 
headaches, watery eyes, and congestion.  

7.  The veteran's folliculitis of the face involves more than 
50 percent of the veteran's face and requires constant 
corticosteroids and antibiotics. 


CONCLUSION OF LAW

1.  Ulcers of the mouth and groin and skin disorders of the 
groin, chest, and back, were not incurred or aggravated in 
active service nor are they proximately due to, the result 
of, or aggravated by the service-connected folliculitis 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

2.  Sleep apnea was not incurred or aggravated in active 
service nor is it proximately due to, the result of, or 
aggravated by the service-connected antral fistula 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

3.  Diabetes mellitus, Type II, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

4.  A gastrointestinal disorder was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  The criteria for entitlement to a 10 percent rating, but 
no more, for status post closure of left antral fistula have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.20, 4.97, Part 4, Diagnostic Code 6513 (2006).

6.  The criteria for entitlement to a 60 percent rating, but 
no more, for folliculitis of the face have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.74.118, Part 4, 
Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's service 
connection claims, VCAA letters were issued in May and 
September 2001, and prior to the adjudication of the 
increased rating claims, a VAA letter was issued in December 
2002 which fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a QTC examination in December 
2002.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The QTC examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board is granting increased ratings for the veteran's 
service-connected disabilities.  The matter of the effective 
date will be addressed initially by the RO.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, diabetes mellitus will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service- 
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Ulcers/Skin Disorder of the Mouth, Back, Chest, and Groin

At his hearing and in written correspondence of record, the 
veteran asserted that his ulcers/skin disorder of the mouth, 
back, chest, and groin had their onset during service and/or 
are the result of his folliculitis.  The veteran is competent 
to report that he has had skin abnormalities, but he is not 
competent to provide any diagnosis or the etiology of 
ulcer/skin problems.  See Espiritu.  

The service medical records reflect treatment for skin 
abnormalities.  In March 1969, the veteran presented with a 
right maxillary abscess which was drained.  In March and 
April 1970, the veteran was seen for a rash under his chin.  
He was diagnosed as having shaving folliculitis.  He was put 
on a medical profile in May 1970 for three months.  On his 
January 1971 separation examination, the veteran reported 
that he had skin problems.  It was noted that the veteran had 
had a cyst on the roof of his mouth removed one year prior, 
with no sequalae.  It was also indicated that he had shaving 
folliculitis.  Physical examination confirmed that the 
veteran had shaving folliculitis.  No other skin 
abnormalities were indicated.  

Thus, in sum, the veteran was treated for and diagnosed as 
having folliculitis during service.  Otherwise, he was not 
treated nor diagnosed as having any other skin abnormality.  
The veteran had a maxillary abscess drained and a left oral 
antral fistula which was closed.  The veteran is service-
connected for the antral fistula.  

Post-service, in March 1972, the veteran was afforded a VA 
examination.  Physical examination resulted in diagnoses of 
scattered folliculitis of the face; acne vulgaris, scattered, 
of the face and back; seborrheic dermatitis of the face, 
forehead, and ears.  In March 1978 and August 1979, the 
veteran sought treatment for folliculitis.  He had a small 
mass on his jaw which was scheduled for excision.  In August 
1979, it was also noted that the veteran had acne of his face 
for which he would have surgery.  

In November 1980, the veteran was afforded a VA examination 
which resulted in a diagnosis of pseudofoliculitis barbae 
with extensive scarring.  The areas involved were the face, 
neck, and the scalp.  It was noted that there was no 
involvement of the chest.  Subsequent treatment for acne 
during the 1980's and 1990's included Retin-A and antibiotic 
medication.  The veteran's facial acne has been rated as part 
and parcel of his folliculitis.  Current medical evidence 
does not show acne being located in other areas.  

In June 1998, the veteran was seen for a rash under his arms 
and in the groin area.  The diagnosis was candidal rash.  He 
was prescribed anti-fungal cream.  In May 2001, it was noted 
that the veteran had painful ulcers.  The ulcers were located 
primarily in the mouth, with an ulcer also noted in the groin 
area.  The veteran was diagnosed as having aphthous 
stomatitis.  From December 2002 to July 2003, the veteran was 
seen by a private examiner for ulcers in his mouth and 
various rashes.  The rashes, located in the groin, chest, and 
back, have been diagnosed as being dermatitis.  In addition, 
a rash of the chest was noted to be tinea versicolor.  

In sum, the veteran was diagnosed as having aphthous 
stomatitis of the mouth and groin; candidal rash of the 
groin, dermatitis of the groin, chest, and back; tinea 
versicolor of the chest; or any other skin disorder during 
service, other than folliculitis.  The currently diagnosed 
skin abnormalities were initially noted in the late 1990's, 
many years after the veteran separated from service.  
Although the veteran asserts that his ulcers/skin problems 
were present since service, the documentary record shows that 
the veteran has been treated for medical problems, but does 
not reflect any of these ulcers/skin problems until the late 
1990's.  Thus, there is no continuity of symptomatology 
following service.  Despite the veteran's contentions that he 
had his skin problems since service, the record is devoid of 
supporting evidence and negates his assertions.  There is no 
competent medical evidence attributing any current ulcer/skin 
diagnosis to service.  

The veteran also claims that his folliculitis caused the 
other skin disabilities.  However, there is no competent 
medical evidence that any current ulcer/skin disability is 
proximately due to, the result of, or aggravated by the 
service-connected folliculitis.  No etiological relationship 
has been medically indicated.  As noted, the veteran is not 
competent to make such a medical assessment.  

Accordingly, service connection is not warranted.  


Sleep Apnea

The service medical records are negative for complaints, 
findings, treatment, or diagnosis of any sleep disorder.  On 
separation examination, the veteran denied having frequent 
trouble sleeping.  Physical examination was normal.  

Over two decades after the veteran separated from service, in 
March 1995, the veteran was hospitalized with medical 
complaints, including sleep apnea.  It was noted that the 
veteran had possible narcolepsy.  A sleep apnea study was 
conducted.  Thereafter, in the 2000's, VA continued to note 
that the veteran had sleep apnea.  Although the veteran 
asserts that the medical evidence establishes that his sleep 
apnea is related to his antral fistula, the medical record 
does not support that assertion.  

In sum, the service medical records do not show complaints, 
findings, treatment or diagnosis of sleep apnea.  The veteran 
was not diagnosed as having sleep apnea until over 20 years 
after he separated from service.  While the record documents 
other medical complaints from service separation onward, 
there were no complaints of sleep apnea until 1995.  Thus, 
there is no continuity of symptomatology following service.  
Despite the veteran's contentions that he had his sleep apnea 
is related to service, the record is devoid of supporting 
evidence and negates his assertions.  There is no competent 
medical evidence attributing sleep apnea to service.  

The veteran also claims that his antral fistula caused the 
sleep apnea.  However, a December 2002 QTC examination 
evaluated the antral fistula.  The current residual consisted 
of halitosis.  Sleep apnea was not indicated.  There is no 
competent medical evidence that sleep apnea is proximately 
due to, the result of, or aggravated by the service-connected 
antral fistula.  No etiological relationship has been 
medically indicated.  As noted, the veteran is not competent 
to make such a medical assessment.  

Accordingly, service connection is not warranted.  


Diabetes Mellitus, Type II

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. No condition other 
than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The veteran's DD Form 214 reflects that the veteran did not 
have any foreign service.  He did not serve in Vietnam.  As 
such, he is not entitlement to presumptive service connection 
per 38 C.F.R. § 3.309(e).  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  

The service medical records are negative for any complaints, 
findings, treatment or diagnosis of diabetes mellitus, Type 
II.  On separation examination, the veteran reported that he 
had had sugar or albumin in his urine.  However, laboratory 
testing at that time was negative for both.  The endocrine 
system examination was normal.  No diagnosis of diabetes 
mellitus, Type II was made.  

In May 2000, the veteran was hospitalized with complaints of 
significant polydipsia and polyuria over the last several 
months.  The veteran was treated with aggressive rehydration 
and insulin.  He was diagnosed as having diabetes mellitus, 
Type II.  Thereafter, the veteran continued to be seen by VA 
for insulin-dependent diabetes mellitus.  

In sum, the service medical records do not show complaints, 
findings, treatment or diagnosis of diabetes mellitus, Type 
II.  Diabetes mellitus, Type II was not shown during service 
or within one year of separation.  Since it was not shown 
within the presumptive period, service connection is not 
warranted on that basis.  The veteran was not diagnosed as 
having diabetes mellitus, Type II until nearly 30 years after 
the veteran separated from service.  Despite the veteran's 
contentions that his diabetes mellitus, Type II, was first 
manifest during service, the record is devoid of supporting 
evidence and negates his assertions.  As noted, on 
separation, his laboratory testing and physical examination 
were normal.  There is no competent medical evidence that 
diabetes mellitus, Type II was initially manifest during 
service, within one year of service, or that it is 
etiologically related to service.  As noted, the veteran is 
not competent to make such a medical assessment.  

Accordingly, service connection is not warranted.  






Gastrointestinal Disorder

The service medical records are negative for complaints, 
findings, treatment, or diagnosis of any gastrointestinal 
disorder.  On separation examination, the veteran denied 
having frequent indigestion, stomach or intestinal trouble.  
Physical examination of the abdomen and viscera was normal.  

In August 2001, the veteran reported having heartburn.  In 
February 2002, the veteran underwent a private upper 
gastrointestinal series which revealed mild reflux into the 
mid esophagus.  The diagnosis thereafter was GERD and the 
veteran continued to be treated through March 2003.  

In February 2003, the veteran was seen by VA.  He denied 
having nausea, vomiting, abdominal pain, hematochezia, or 
change in bowel habit.  Physical examination revealed 
normoactive bowel sounds, no hepatomegaly, masses, 
tenderness, or bruit.  There was no costo-vertebral angle 
tenderness.  No diagnosis of a gastrointestinal disorder was 
made.  

In sum, the service medical records do not show complaints, 
findings, treatment or diagnosis of gastrointestinal 
disability to include GERD.  The veteran was not diagnosed as 
having GERD until over 30 years after he separated from 
service.  While the records documents other medical 
complaints from service separation onward, GERD was not shown 
until 2002.  Thus, there is no continuity of symptomatology 
following service.  Despite the veteran's contentions that 
his gastrointestinal problems are related to service, the 
record is devoid of supporting evidence and negates his 
assertions.  There is no competent medical evidence 
attributing gastrointestinal disability to include GERD to 
service.  No etiological relationship has been medically 
indicated.  As noted, the veteran is not competent to make 
such a medical assessment.  


Accordingly, service connection is not warranted.  


Conclusion for Service Connection

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.


Status Post Closure of Left Antral Fistula

In November 2002, a claim for an increased rating was 
received.  In conjunction with this claim, in December 2002, 
the veteran was afforded a QTC examination.  Oral examination 
revealed a left antral bridging that appeared to be closing 
with no fistula noted.  Halitosis was noted.  The diagnosis 
was status post closure of antral fistula with residuals of 
halitosis.  

At his personal hearing, the veteran reported that his antral 
fistula has resulted in a foul smell.  In addition, when it 
flares up, he has headache, watery eyes, congestion, and has 
taken antibiotics.  The veteran indicated that he had 
problems in that area about 4-5 times per year, but the foul 
smell was continuous.  

There is no diagnostic code pertaining specifically to antral 
fistula.  The Board notes that the antral fistula followed 
the discovery and treatment of the maxillary abscess.  During 
his personal hearing, the veteran described his sinus 
symptoms.  Thus, the Board is considering the criteria for 
maxillary sinusitis, by analogy.  See 38 C.F.R. § 4.20.  In 
Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference. Indeed, the Court has 
also held that, although the reason for the change must be 
explained, VA and the Board may change the diagnostic codes 
under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Diagnostic Code 6513 provides that a 10 percent rating is 
warranted when there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries. An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.97.

The Board finds that a 10 percent rating is warranted.  The 
halitosis was confirmed on examination.  The veteran 
indicated that he has 4-5 flare-ups per year.  His testimony 
in that regard was competent and credible.  These episodes 
have not been shown to be incapacitating.  As the veteran 
does not have more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting, a rating in excess of 10 percent is not 
warranted.  


Folliculitis

In November 2002, a claim for an increased rating was 
received.  In conjunction with this claim, in December 2002, 
the veteran was afforded a QTC examination.  The veteran 
reported that he had bleeding with a bad odor.  He had 
characteristics of oozing yellowish fluid, crusting, 
shedding, and ulcer formation.  He stated that his symptoms 
were year-round and went on indefinitely with some 
discoloration of his neck and face with sun exposure.  It was 
noted that the veteran had been placed on corticosteroids 
constantly for 12 months as well as antibiotics.  He 
indicated that he had lost 8 weeks of work.  Physical 
examination revealed severe folliculitis barbae with several 
pits with some healed and some in the healing process.  This 
condition covered his face, particularly the lower aspect, 
representing approximately 4 to 5 percent of the face and 
chin region.  The diagnosis was severe folliculitis.

In May 2003, the veteran was seen by VA and it was noted  
that he had lesions above and below his right eye

The veteran's folliculitis is currently evaluated as 30 
percent disabling under Diagnostic Code 7813.  38 C.F.R. § 
4.118.  Diagnostic Code 7813 provides that the disability 
should be rated as disfigurement of the head, face, or neck 
(Code 7800), scars (Diagnostic Code 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.

It is noted that Diagnostic Code 7801 pertains to scars, 
other than the head, face, or neck that are deep and cause 
limited motion, and Diagnostic Codes 7802, 7803, and 7804 
each provide for a maximum rating of 10 percent.  Diagnostic 
Code 7805 pertains to other scars and directs that they be 
rated on limitation of function of the affected part.  There 
is no limitation of function here.  Thus, Diagnostic Code 
7800 and 7806 are the only codes to provide higher ratings.  

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck, with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, warrants a 30 percent 
rating.  A 50 percent rating is assigned with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
the disability.  An 80 percent rating is assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement.

Note 1 to Diagnostic Code 7800 lists the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118: (1) scar 5 or more inches (13 or more cm.) in 
length; (2) scar at least one- quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7806, a 30 percent rating is assigned 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period. The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The Board finds that a 60 percent rating is warranted under 
Diagnostic Code 7806.  The QTC examiner stated that one half 
of the veteran's face is affected.  During his hearing, the 
veteran referred to photographs of record in conjunction with 
a March 2001 QTC examination.  These confirm the involvement.  
Thus, the criterion of "40 percent of exposed areas are 
affected" is met.  Likewise, the veteran is on constant 
corticosteroids and antibiotics.  However, a higher rating 
under Diagnostic Code 7800 is not met.  The veteran does not 
have gross distortion or asymmetry of three or more features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or six or 
more characteristics of disfigurement.  He does not have a 
scar 5 or more inches (13 or more cm.) in length; underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  See March 2001 QTC 
examination with photographs.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a).  
In this case, the evidence supports a higher rating of 10 
percent for status post closure of left antral fistula and 
supports a 60 percent rating for folliculitis of the face.  





ORDER

Service connection for ulcers of the mouth, back, chest, and 
groin, to include as secondary to folliculitis is denied.  

Service connection for sleep apnea to include as secondary to 
antral fistula is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for a gastrointestinal disorder is denied.  

Entitlement to a 10 percent rating for status post closure of 
left antral fistula is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a 60 percent rating for folliculitis of the 
face is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


